Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Annette Cummings appeals the district court’s order dismissing her complaint alleging breach of employment contract and violations of the National Labor Relations Act. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Cummings v. Int’l Union Sec. Police & Fire Prof'ls of Am., No. 1:16-cv-01868-RDB, 2016 WL 6822473 (D. Md. Nov. 18, 2016). We grant Cummings leave to proceed in forma pauperis on appeal, grant Appellees’ motion to extend time to file the informal response brief, and deny Cummings’ motion to strike the informal response brief. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AEFIRMED